DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to remarks filed on 1/6/2022.
Claims 2-21 have been examined and are rejected. 


Priority
This application is a continuation of application 16/662,846 filed 10/24/2019 now patent 10,939,243, which is a continuation of application 16/249,153 filed 1/16/2019 now patent 10,492,032, which is a continuation of application 14/796,309 filed 7/10/2015 now patent 10,212,536.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 10, 19, & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments filed in the communications above have been fully considered but are not persuasive. In the communications filed, applicant argues in substance that:
argument (a) First, as seen in paragraph [0053] of Hill, Hill uses the term "passenger" to refer to the requester who requested the personal transport with respect to FIG. 3. As such, the cited portions of Hill teaches that a reminder message is transmitted to the requester of the personal transport and/or the driver. (See Paragraph [0053] of Hill, which states: "In FIG. 3 the requester is requesting personal transport (e.g., the reauester is a passenger) from a provider (e.g., drivers)." Applicant acknowledges that paragraph [0053] also states that "other transport service scenarios, such as courier services, taxi services, transport for a third-party, and the like could be arranged using a similar method 300. "As such, method 300 should not be read as limited to arranging personal transport between a passenger and a driver." However, given that Hill introduces FIG. 3 by stating it is describing a requesting passenger, in paragraphs [0053]-[0084], the term "passenger" must be read in view of the statement "the requester is a passenger" when no further details are provided.
	As noted above, the Office alleges that paragraph [0078]-[0080] discloses that "a reminder message is transmitted to the passenger and/or driver as the transaction is to take place, wherein a notification message may be transmitted to the requester to alert the requester to the arrival of the passenger." However, in view of Hill's statement that "the requester is a 
argument (b) Second, Hill's reminder messages to the (requesting) passenger are not "notifications associated with the status of the transport service." At paragraph [0035] of Hill states, the "the transaction reminder messages may provide the transport transaction staring point, ending point, and pickup and/or delivery time. In addition, the reminder messages may include the identification data of the passenger and drivers (e.g., photo of the driver's vehicle, license plate number, make and model description, or the like)." However, Hill does not disclose or suggest a reminder message to the (requesting) passenger that is associated with the status of the transport service.

In response to argument (a), examiner respectfully disagrees. 
As acknowledged by applicant, in [0053] Hill provides that other transport service scenarios are contemplated such as arranging transport for a third party, and that the method of 300 should not be read as limited to arranging a personal transport between a passenger and driver. Additionally in [0038] and [0079], Hill explicitly provides that the requester may be a third party (e.g. a parent arranging transport for a child). In this scenario, the third party requester is the parent, and the passenger is the child. 
Hill teaches that a computing device will periodically transmit the location of the passenger and/or driver to the third-party requester so that the third-party can monitor the transport transaction in [0079], and that a notification is transmitted to the requester when the driver arrives with a certain proximity of the endpoint in [0080]. Thus Hill teaches transmitting status notifications to the requester using a first device.
In [0078], Hill further teaches transmitting the location of the driver to the passenger as a reminder message so that the passenger may monitor the progress of the driver as the time for the transaction nears (e.g. the passenger may determine how close the driver is to the starting 
In response to argument (b), examiner respectfully disagrees. 
As described above, Hill teaches transmitting the location of the driver to the passenger as a reminder message so that the passenger may monitor the progress of the driver as the time for the transaction nears (e.g. the passenger may determine how close the driver is to the starting point) [Hill: 0078]. In other words, the passenger is notified of the driver’s position when the driver is near. Such notification appears to convey “status of the transport service” to the passenger, the status indicating that the driver is near and the passenger will soon receive transportation. 

For at least these reasons, applicant’s arguments are considered not persuasive. 


	
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 2-9, 11-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2009/0216600 A1) in view of Inzer et al. (US 2016/0014561 A1).
With regard to Claim 2, Hill teaches:
A method for arranging transport services, the method being performed by one or more processors of a computing system and comprising:
receiving, over one or more networks, a transport request from a first computing device operated by a first user, the transport request specifying a start location, a destination location and information identifying a second user who is to receive a transport service of the transport request; (the transaction manager receives requests for transportation services from one or more requesters, wherein the requests may comprise one or more transport transaction related preferences including a desired starting point, a desired ending point, and a desired pickup and/or delivery time [Hill: 0027-28], and wherein the transport service may be requested for a third-party (e.g., a parent arranging for the transport for a child) [Hill: 0038]);
communicating, over the one or more networks, with an application running on a driver computing device to (i) assign a driver to provide the transport service for the second user based, at least in part, on the start location, and (ii) monitor a status of the transport service; (the transaction manager may identify one or more drivers who may be available to provide the requested transport by searching the user account data store to identify one or more users who can be in the vicinity of the starting point at the desired pickup time and/or arrive at the ending point by the desired delivery time [Hill: 0028], wherein the requester may be provided with means for monitoring the progress of the provider during the transaction by monitoring a location of the driver via a GPS unit [Hill: 0038; 0079]);


While Hill teaches a transport request specifying information identifying a second user [Hill: 0038], and delivering reminder notifications to non-network connected devices via SMS messages [Hill: 0036], Hill does not explicitly teach receiving a transport request specifying contact information identifying a second user. 
	
In a similar field of endeavor involving geolocation messaging services, Inzer discloses:
receiving, over one or more networks, a location request from a first computing device operated by a first user, the location request specifying contact information identifying a second user who is to receive a location service of the location request; (a first user using a location-enabled device may select one or more recipients as intended recipients for a location message, wherein the transmitted messages includes a location of the first user, and identifier of the first user, an identifier of the intended recipient such as the recipient's phone number (i.e. contact information of a second user) or location application, and a message from the first user [Inzer: 0035-36; 0049-50]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill in view of Inzer in order to specify contact information identifying a second user in the system of Hill. 


With regard to Claim 3, Hill-Inzer teaches:
The method of claim 2, wherein providing the one or more notifications includes transmitting, to the second computing device, one or more notifications using the contact information specified by the first user; (reminder notifications are transmitted to the third-party passenger identified by the requester [Hill: 0078; 0038]. Inzer teaches identifying an intended recipient using the recipient's phone number (i.e. contact information of a second user) [Inzer: 0035-36; 0049-50]).

With regard to Claim 4, Hill-Inzer teaches:
The method of claim 3, wherein providing the one or more notifications includes transmitting, to the second computing device, one or more text messages using a phone number that is specified by the first user; (reminder notifications are transmitted to the third-party passenger identified by the requester [Hill: 0078; 0038]. Inzer teaches identifying an intended recipient using the recipient's phone number (i.e. contact information of a second user) [Inzer: 0035-36; 0049-50]).

With regard to Claim 5, Hill-Inzer teaches:
The method of claim 4, wherein providing the one or more notifications includes transmitting, to the first computing device, an in-application message to an application operating on the first computing device and the one or more text messages to the second computing device; (a reminder message is transmitted to the passenger and/or driver as the transaction is 

With regard to Claim 6, Hill-Inzer teaches:
The method of claim 2, wherein providing the one or more notifications includes transmitting, to the second computing device, a notification that the transport service has been requested for the second user; (a reminder message is transmitted to the passenger and/or driver as the transaction is to take place [Hill: 0078-0080]).

With regard to Claim 7, Hill-Inzer teaches:
The method of claim 2, wherein providing the one or more notifications includes transmitting, to at least one of the first computing device or the second computing device, a notification that the driver is within a predetermined distance of the start location; (a reminder message is transmitted to the passenger and/or driver as the transaction is to take place such as transmitting an alert message to the passenger when the driver enters a proximity (e.g., geofence range) of the starting point [Hill: 0078-0080]).

With regard to Claim 8, Hill-Inzer teaches:


With regard to Claim 9, Hill-Inzer teaches:
The method of claim 2, wherein providing the one or more notifications includes transmitting a set of in-application messages to a corresponding service application operating on each of the first computing device and the second computing device, the set of in-application messages enabling the first user and the second user to concurrently view information about the status of the transport service; (the passenger may monitor progress of the driver, wherein if the transport service is requested for a third-party, the requester may be provided with means for monitoring the progress of the provider during the transaction [Hill: 0038; 0079]. Inzer teaches that if a recipient has the location application installed, the notification will be formatted to conform to the application's requirements [Inzer: 0050]).

With regard to Claims 11-18 & 20, they appear substantially similar to the limitations recited by claims 2-9 and consequently do not appear to teach or further define over the citations provided for said claims. Accordingly, claims 11-18 & 20 are rejected for the same reasons as set forth in claims 2-9.


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.